    Case 19-23492        Doc 266       Filed 08/16/19 Entered 08/16/19 14:32:47                    Desc Main
                                        Document     Page 1 of 9




STEVEN W. CALL (5260)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P.O. Box 45385
Salt Lake City, Utah 84145-0385
Telephone: (801) 532-1500
Email: scall@rqn.com

Attorneys for Westminster TIC Holders


                       IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF UTAH


In re:                                                               Bankruptcy Case No. 19-23492
                                                                     Bankruptcy Case No. 19-23571
    NOAH OPERATIONS RICHARDSON TX,                                   Bankruptcy Case No. 19-23810
    LLC; NOAH OPERATIONS                                             Bankruptcy Case No. 19-23840
    SUGARLAND TX, LLC; NOAH                                             (Jointly Administered)
    OPERATIONS CHANDLER AZ, LLC; and
    NOAH CORPORATION,                                                         Chapter 11
                                                                        Honorable Joel T. Marker

                     Debtors.


    EX PARTE MOTION PURSUANT TO FEDERAL RULE OF BANKRUPTCY
PROCEDURE 2004 AND LOCAL RULE 2004-1 FOR AN ORDER AUTHORIZING THE
     EXAMINATION AND COMPELLED PRODUCTION OF DOCUMENTS

                                        (William Jeffery Newman)



         Pursuant to Rules 2004 and 4002 of the Federal Rules of Bankruptcy Procedure and

Local Rule 2004-1, the Westminster TIC Holders 1 hereby move ex parte for an Order


1
 The Westminster TIC Holders include the tenant-in-common Holders of the property located in Westminster,
Colorado and are creditors of Noah Corporation. A complete list of the Westminster TIC Holders is included in
counsel's Notice of Appearance and Request for Notice filed on July 22, 2019, as docket entry 143 in the above
captioned jointly administered case.
 Case 19-23492        Doc 266     Filed 08/16/19 Entered 08/16/19 14:32:47             Desc Main
                                   Document     Page 2 of 9




authorizing the examination of and production of documents from William Jeffrey Newman. In

support thereof, the Westminster TIC Holders state as follows:

                                      RELIEF REQUESTED

       A. An Order directing that William Jeffrey Newman ("Newman") appear and submit to

an oral examination, to be taken under oath before a certified court reporter, at the law offices of

Ray Quinney & Nebeker P.C., located at 36 South State Street, Suite 1400, Salt Lake City, Utah,

on September 12, 2019 at 10:00 a.m. and continuing thereafter until completed. A list of topics

to be discussed at the examination is attached hereto as Exhibit A.

       B. An Order directing Newman to produce for inspection and copying at the law offices

of Ray Quinney & Nebeker, P.C., at the address of 36 So. State Street, Suite 1400, Salt Lake

City, Utah (the “Production Site”), all records and documents identified on Exhibit C attached

hereto, in accordance with the definitions and instructions identified on Exhibit B attached

hereto on or before close of business on August 28, 2019. If certain documents or electronic

records are incapable of being produced for copying and inspection at the Production Site on the

date and at the time indicated, Mr. Newman should be required to provide access to such

documents or electronic records in the location where they generally are stored at an earlier date

and time convenient to the parties.

                              BASIS FOR RELIEF REQUESTED

       1.       In 2011, Newman purchased the Westminster Property from Noah Properties

Westminster CO, LLC ("Noah") and leased the Property back to Noah Corporation.

       2.       On or about November 5, 2018, Rockwell purchased the Property from Newman

and his wife.



                                                 2
 Case 19-23492        Doc 266      Filed 08/16/19 Entered 08/16/19 14:32:47           Desc Main
                                    Document     Page 3 of 9




        3.     The approximate purchase price paid by Rockwell for the Westminster Property

in November 2018 was $3 million.

        4.     At the time Rockwell purchased the Westminster Property from Newman there

was approximately $420,000 in unpaid property taxes owing on the Property.

        5.     Notwithstanding Noah’s apparently agreed to increase the monthly rent by

approximately $7,000.

        6.     The Westminster TIC Holders purchased their respective interests from Rockwell

over the time period of November 2018 through January 2019.

        7.     The total purchase price of their interests was in excess of $6 million.

        8.     There are questions or issues whether it was agreed that Newman or Rockwell

was obligated to pay all or part of the property taxes in connection with the purchase and sale

transaction.

        9.     There are also questions or issues whether certain money was or should have been

escrowed to pay for the unpaid property taxes.

        10.    The large amount of unpaid property taxes is making it more difficult for the

Noah Corporation to negotiate an assumption of the existing lease with the TIC Holders.

        11.    It will also reduce the TIC Owner’s proof of claims against Noah Corporation if

they are able to recover the large unpaid property taxes of approximately $420,000 from a third

party

        12.    The information sought by the Westminster TIC Holders is necessary to analyze

their claims against the estate.




                                                 3
 Case 19-23492        Doc 266     Filed 08/16/19 Entered 08/16/19 14:32:47          Desc Main
                                   Document     Page 4 of 9




          13.   Pursuant to Rule 2004, the Westminster TIC Holders request an Order authorizing

the issuance and service of a subpoena for the examination of Newman and compelling the

production of documents pursuant to the Subpoena to be served.

          14.   The Westminster TIC Holders represent that Newman will receive at least

fourteen (14) days calendar notice of the examination and deadline to produce documents.

          15.   The Westminster TIC Holders represent and state that they are tenant-in-common

interest Holders in the property located in Westminster, Colorado pursuant purchase contracts

made between each holder and Rockwell Debt-Free Properties, Inc. ("Rockwell"), the previous

owner and landlord of the property located at 11885 Bradburn Blvd., Westminster, Colorado (the

"Westminster Property" or “Property”).

          16.   Noah Corporation is the current tenant of the Westminster Property pursuant to a

lease agreement dated October 15, 2018.

          WHEREFORE, based upon the foregoing, the Westminster TIC Holders ask the Court to

grant this Ex Parte Motion and to enter an order granting the relief requested herein. A proposed

Order is submitted herewith for the Court’s consideration.


          DATED this 16th day of August, 2019.


                                             RAY QUINNEY & NEBEKER P.C.


                                             /s/ Steven W. Call
                                             Steven W. Call
                                             Attorneys for the Westminster TIC Holders




1498556



                                                 4
 Case 19-23492        Doc 266     Filed 08/16/19 Entered 08/16/19 14:32:47            Desc Main
                                   Document     Page 5 of 9


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of August, 2019, I electronically filed the foregoing

Ex Parte Motion Pursuant to Federal Rule of Bankruptcy Procedure 2004 and Local Rule

2004-1 for an Order Authorizing the Examination and Compelled Production of

Documents to William Jeffery Newman with the Clerk of the Court using the CM/ECF system,

which sent notice of electronic filing to the ECF users registered to receive email notice/service

for this case as follows:

   •   Adam S. Affleck adam-affleck@rbmn.com, andalin-bachman@rbmn.com
   •   Ryan C. Cadwallader rcadwallader@kmclaw.com, tsanders@kmclaw.com
   •   Steven W. Call scall@rqn.com, docket@rqn.com,lconterio@rqn.com
   •   Kenneth L. Cannon kcannon@djplaw.com, khughes@djplaw.com
   •   Deborah Rae Chandler dchandler@aklawfirm.com
   •   Eboney Cobb
   •   P. Matthew Cox bankruptcy_pmc@scmlaw.com
   •   T. Edward Cundick tec@clydesnow.com, laardema@clydesnow.com
   •   J. Michael Ellis
   •   Mark E. Hindley mehindley@stoel.com,
       rnoss@stoel.com;slcdocket@stoel.com;Dixie.colson@stoel.com
   •   Penrod W. Keith pkeith@djplaw.com, khughes@djplaw.com
   •   Julie E. Kenworthy jkenworthy@kmclaw.com
   •   Reid W. Lambert rlambert@strongandhanni.com, tlawrence@strongandhanni.com
   •   Blake D. Miller bmiller@aklawfirm.com,
       millermobile@gmail.com;miller.blaked@gmail.com
   •   Gregory S. Moesinger gmoesinger@kmclaw.com, tsanders@kmclaw.com
   •   John T. Morgan tr john.t.morgan@usdoj.gov,
       James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov
   •   Nicholas J. Nieto
   •   Ellen E. Ostrow ellen.ostrow@stoel.com, Stephanie.hore@stoel.com;docketclerk@stoel.com
   •   Lenard M. Parkins
   •   Shawn T. Richards srichards@kmclaw.com
   •   Mark C. Rose mrose@mbt-law.com, markcroselegal@gmail.com
   •   Brian M. Rothschild brothschild@parsonsbehle.com, ecf@parsonsbehle.com
   •   Engels Tejeda ejtejeda@hollandhart.com,
       slclitdocket@hollandhart.com,intaketeam@hollandhart.com
   •   Richard C. Terry richard@tjblawyers.com, cbcecf@yahoo.com
   •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov
   •   Steven T. Waterman waterman.steven@dorsey.com,
       bingham.karen@dorsey.com;ventrello.ashley@dorsey.com
   •   Elizabeth Weller

                                                      /s/    Carrie Hurst
 Case 19-23492       Doc 266      Filed 08/16/19 Entered 08/16/19 14:32:47            Desc Main
                                   Document     Page 6 of 9


                                           EXHIBIT A

             Topics for Rule 2004 Examination of William Jeffery Newman


    1.   The lease of the Westminster Property by Newman to Noah Corporation, the
amendments made to the lease and the amounts owing thereunder, and the negotiations,
communications and documents relating thereto.

     2.     The purchase and sale transaction between Newman and Rockwell Debt Free
Properties, Inc. of the Westminster Property, and the negotiations, communications and
documents relating thereto.

     3.     The unpaid property taxes owing on Westminster Property by Noah Corporation
during the term of the lease and at the time of closing on the purchase and sale transaction.

       4.   The purchase of title insurance in connection with the foregoing purchase and
sale transaction.

     5.     Any information regarding the acts, conduct, property and/or the liabilities and
financial condition of the Debtor, Noah Corporation

      6.   Any matters which may affect the administration of the Debtor’s estate,
including but not limited to the obligation of Newman or others to pay the unpaid property
taxes assessed against the Westminster Property.

                                           EXHIBIT B

                                            Definitions

       The following definitions apply to all requests contained herein and in Exhibit “C”:

       The term “Debtor” means Noah Corporation, a Utah corporation;

        The term “document” is used in its customary broad sense and shall include, but not be
limited to, every writing and record of every type and description, whether or not in the
possession, custody or control of you, your agents, attorney or representatives, including, but not
limited to, correspondence, including email correspondence, memoranda, interoffice
communications, written notes, telegrams, minutes of directors' or committee meetings, reports,
contracts, deeds, options, amendments and addenda to contracts and options, licenses, invoices,
ledgers, books of account, journals, vouchers, bank checks, charge slips, account reports,
receipts, working papers, charts, graphs, indexes, statistical records, stenographers' notebooks,
calendars, appointment books, diaries, timesheets, data sheets, statements, papers, bids,
estimates, computer printouts, tapes and records of all types, resumes, microfilms, studies,
books, pamphlets, schedules, and any preliminary drafts of any of the aforementioned categories
of documents, photographic prints, transparencies, moving pictures, voice recordings and every



                                                 6
 Case 19-23492       Doc 266      Filed 08/16/19 Entered 08/16/19 14:32:47            Desc Main
                                   Document     Page 7 of 9


other device or medium on which or through which information of any type is transmitted,
recorded or preserved and things similar to any of the foregoing, regardless of their author of
origin, of any kind, however denominated.

       The term “document” also means a copy, where the original is not in your control,
Debtor’s, and every copy of a document, if such copy is not an identical duplicate of the original.

       The term “communication” means the conveyance of information between or among
persons by any means.

       The term “including” means “including but not limited to.”

       The term “lease” refers to the lease between Newman and Noah’s corporation.

       The terms “or” and “and” each mean “and/or.”

        The term “person” means, in the plural as well as in the singular, any person, agency,
firm, partnership, joint venture, association, corporation or any other business entity or other
form of legal entity.

       The term "Property” or “Westminster Property” means the Noah's event center
property located at 11885 Bradburn Blvd., Westminster, Colorado.

       The term “purchase and sale transaction” relates to your sale of the Westminster
Property to Rockwell Debt Free Properties, Inc.

        The term “regarding” means (in addition to its plain dictionary meaning), concerning,
relating to, referring to, describing, evidencing, supporting, substantiating, disproving,
invalidating, refuting, contradicting, negating, controverting, and/or consulting.

                                           Instructions

        The documents requested are those currently in your possession, custody, or control,
actual or constructive, up to and including the date of your production, including those in the
possession, custody or control of any other person acting on your behalf, including without
limitation your employees, agents, accountants, auditors, attorneys, consultants or other persons.

       As to each request, you are requested to produce the documents as they are kept in the
ordinary course of business, or to produce them organized and labeled to correspond with the
categories of documents identified below.

        If you are unable to produce any document requested, you must provide written
verification, sworn under penalty of perjury, that a diligent search and reasonable inquiry has
been made in an effort to comply with the request. You shall also specify in such written
verification whether the inability to comply is because the particular item or category never
existed, has been destroyed, has been lost, misplaced or stolen, or has never been, or is no longer,



                                                 7
 Case 19-23492       Doc 266      Filed 08/16/19 Entered 08/16/19 14:32:47            Desc Main
                                   Document     Page 8 of 9


in your possession, custody or control. You must also state, for each document or category of
documents, the name and address of any person known or believed by you to have possession,
custody or control of such document or category of documents.

        If you object to producing an item or category of items, or part of an item or category of
items, you are requested to (i) identify with particularity any documents which you are
withholding based upon such objection, and (ii) set forth clearly the extent of and the specific
ground(s) for the objection.

      If privilege or work product protection is claimed as a ground for withholding one or
more documents, in whole or in part, you are requested to state separately for each document:

           a. The nature of the privilege or other ground on which the document is withheld;

           b. The nature of the document (e.g., letter, memorandum, notes, disk);

           c. The date(s) it bears;

           d. The identity of each person sending it;

          e. The identity of each person to whom it was sent or who received or reviewed a
   copy (regardless of whether such fact is indicted on the documents);

         f. The identity of each person who prepared, sent, received or reviewed the
   document;

           g. A statement of the subject matter of the document;

           h. A precise description of the place where the document is kept; and

           i. The specific request to which the document withheld is responsive.


                                        EXHIBIT C

                                Documents to be Produced

   1. All documents in your possession or control relating to the lease of the Westminster
      Property to Noah’s Corporation including but not limited to:

           a. All versions of the lease;

           b. All communications relating to the lease since January 1, 2016; and

          c. All contracts, workout agreements and all other documents relating to amounts
       owing under the lease.



                                                 8
 Case 19-23492       Doc 266     Filed 08/16/19 Entered 08/16/19 14:32:47            Desc Main
                                  Document     Page 9 of 9



   2. All closing documents relating to the sale of the Westminster Property to Rockwell Debt
      Free Properties, Inc. including but not limited to:

          a.   The purchase and sale agreement;
          b.   All versions of any title commitments for an owner’s policy;
          c.   All versions of any title commitments for a lender’s policy;
          d.   All versions of settlement statements;
          e.   All communications concerning the sale; and
          f.   All escrow agreements relating to the closing.

   3. All loan applications pertaining to the purchase and sale of the Property;

   4. Copies of all appraisals performed of the Property;

   5. All documents reflecting communications between you and Noah’s Corporation or its
      principals, concerning the sale or lease of the Westminster Property.

   6. All documents reflecting communications between you and Rockwell Debt Free
      Properties, Inc., or its principals, concerning the sale of the Westminster Property.

   7. All documents relating to communications with First American Title Insurance Company
      which relate in any way to the purchase and sale transaction.

   8. All documents reflecting communications between you and any other third person
      concerning the sale of the Westminster Property;

   9. All documents including, but not limited to, financial statements, profit and loss
      statements, journals, ledgers relating to Noah’s Corporation.




1498556




                                                9
